                IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF IOWA

 KARLA O’NELL NORAMBUENA,                    )
 NATALIA TAPIA LEIVA, ALMENDRA               )             Case No. 5:20-cv-04054
 GONZALEZ DE LA PAZ, DAVID                   )
 SILVA MORENO, FERNANDO                      )
 VILCHES CASTILLO, CLAUDIO                   )
 RAMOS, ALEJANDRO PIZARRO,                   )
 EDUARDO ANTONIO MUÑOZ                       )
 VARGAS, CARILYNS SARAI CAMUS                )
 JORQUERA, GONZALO ESCOBAR                   )
 ESPEJO, CATALINA NOEMI RIVAS                )
 MORALES, BAIRON MOREL                       )    DEFENDANTS PREMIER SERVICES
 GUERRA, AND DIEGO CRISTOBAL                 )     INC.’S and NANCY ALBRECHT’S
 AHUMADA SOULODRE,                           )     PARTIAL MOTION TO DISMISS
                                             )
                       Plaintiffs,           )
                                             )
 v.                                          )
                                             )
 WESTERN IOWA TECH                           )
 COMMUNITY COLLEGE (WITCC),                  )
 TERRY YI, ROSANA SALGADO                    )
 BURRIGHT, JULINE ALBERT, TERRY              )
 MURELL, JAMES ZUERCHER, LILY                )
 CASTRO, PREMIER SERVICES, INC.              )
 d/b/a J&L ENTERPRISES, also d/b/a           )
 J&L STAFFING AND RECRUITING                 )
 INC., NANCY ALBRECHT, CARLOS                )
 ESPINOZA, SOLEDAD ROJAS, JORGE              )
 ACROS, CRISTIAN SAN MARTIN                  )
 MATTA, TUR-PAK FOODS, INC., and             )
 ROYAL CANIN USA INC.                        )
                                             )
                       Defendants.           )


       COME NOW Defendants Premier Services Inc., d/b/a J&L Enterprises also d/b/a J&L

Staffing and Recruiting, Inc. (“J&L”) and Nancy Albrecht (“Albrecht”) (collectively

“Defendants”), and pursuant to Fed. R. Civ. P. 12(b)(6), hereby move the Court to dismiss Counts




      Case 5:20-cv-04054-LTS-KEM Document 102 Filed 06/29/21 Page 1 of 2
1-9 and 11 asserted against J&L and Albrecht in Plaintiffs’ Third Amended Complaint and Jury

Demand (“TAC”).

         For the reasons set forth in Defendants’ accompanying Brief in Support of Partial Motion

to Dismiss, Defendants respectfully request the Court enter an order dismissing Counts 1-9 and 11

asserted against J&L and Albrecht in Plaintiffs’ TAC with prejudice and without leave to amend,

and for such other relief as the Court deems appropriate.

         Dated this 29th day of June 2021.

                                                      Respectfully submitted,

                                                      PREMIER SERVICES, INC., and NANCY
                                                      ALBRECHT,
                                                      Defendants

                                                      /s/ Sarah J. Millsap
                                                      Sarah J. Millsap, #AT0007538
                                                      Brock J. Pohlmeier (admitted pro hac vice)
                                                      JACKSON LEWIS P.C.
                                                      10050 Regency Circle, Suite 400
                                                      Omaha, NE 68114
                                                      Telephone: (402) 391-1991
                                                      Facsimile: (402) 391-7363
                                                      Email: sarah.millsap@jacksonlewis.com
                                                      Email: brock.pohlmeier@jacksonlewis.com
                                                      ATTORNEYS FOR DEFENDANTS

                                 CERTIFICATE OF SERVICE

        I hereby certify that on June 29, 2021, I electronically filed the foregoing with the Clerk
of the Court using the court’s electronic filing system which sent notification of such filing to all
parties of record.

                                                      /s/ Sarah J. Millsap


4814-1833-5983, v. 1




                                                  2

       Case 5:20-cv-04054-LTS-KEM Document 102 Filed 06/29/21 Page 2 of 2
